                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                8:18CR109

       vs.
                                                                 ORDER
MARK CIFUENTES,

                     Defendant.

      This case came before the Court on Petition for Action on Conditions of Pretrial
Release (#81). On October 4, 2018, Probation and Pretrial Services Officer Fred Samway
submitted a Petition for Action on Conditions of Pretrial Release alleging that Defendant
had violated conditions of release as follows:


      (r) Participate in one of the home confinement program components and abide by
      all requirements of the program, which will not include electronic monitoring or
      other location verification system. Installation of monitoring equipment shall be at
      the defendant’s expense, payable in advance of the installation; monitoring fees
      shall be paid by defendant monthly.
      Curfew. You are restricted to your residence every day from 10:00 p.m. to 6:00
      a.m., or as directed by the supervising officer.


      On October 2, 2018, Marc Cifuentes violated his curfew by being outside of his
      residence at approximately 4:00 a.m. as reported by a Lexington Police
      Department incident report.

      A warrant was issued.
      Defendant appeared before the undersigned magistrate on October 17, 2018.
Michael Bianchi represented Defendant. Kimberly C. Bunjer, Assistant United States
Attorney, represented the Government.        After being advised of the nature of the
allegations, rights, and the consequences if the allegations were found to be true,
Defendant admitted the allegations. The Court finds the allegations set out in the petition
are generally true and finds that Defendant violated the conditions of release.
       The government moved for detention. After providing both parties an opportunity
for allocution, I find the Order Setting Conditions of Release (#76) should be revoked. I
find Defendant is unlikely to abide by conditions of release. I find that there is no condition
or combinations of conditions that would reasonably assure the safety of the community
if Defendant were to be released upon conditions.


       IT IS ORDERED:
       1. The Petition for Action on Conditions of Pretrial Release (#81) is granted;
       2. The Order Setting Conditions of Release (#76) is hereby revoked; and
       3. Defendant is committed to the custody of the Attorney General or his designated
representative for confinement in a correctional facility separate, to the extent practicable,
from persons awaiting or serving sentence or being held in custody pending appeal.
Defendant shall be afforded a reasonable opportunity for private consultation with
defense counsel. On order of the Court of the United States or on the request of an
attorney for the Government, the person in charge of the correctional facility shall deliver
Defendant to the United States Marshal for purpose of an appearance in connection with
a court proceeding.

       DATED this 17th day of October, 2018.

                                           BY THE COURT:

                                           s/ Susan M. Bazis
                                           United States Magistrate Judge
